Exhibit 10.4

 

Escrow Agreement

 

This Escrow Agreement (the “Agreement”) is entered into as of March 9, 2006, by
and among Kanbay International, Inc., a Delaware corporation (the “Parent”),
American Stock Transfer & Trust Company (the “Escrow Agent”), and Matthew Newton
(the “Owners’ Representative”).

 

WHEREAS, the Parent, Kanbay Consulting, LLC, a Delaware limited liability
company (“Merger Sub”), Adjoined Consulting, Inc., a Delaware corporation (the
“Company”), and the “Owners” named therein have entered into a Merger Agreement,
dated as of February 13, 2006, a copy of which is attached hereto as Exhibit A
(the “Merger Agreement”). Capitalized terms used and not defined herein shall
have the respective meanings assigned to such terms in the Merger Agreement.

 

WHEREAS, pursuant to Section 8.1 of the Merger Agreement, the Owners and the
other Sellers have irrevocably appointed the Owners’ Representative as their
attorney-in-fact and agent to act for and on behalf of each of them with respect
to matters arising in connection with the Merger Agreement and this Agreement.

 

WHEREAS, pursuant to Section 2.2(a) of the Merger Agreement, an escrow fund
shall be established, the purpose of which is to act as a source of funds for
(i) the payment of the Merger Price Shortfall and/or Excess Appraisal Costs, if
any, and (ii) the post-closing indemnification obligations, if any, owed to
Parent pursuant to the Merger Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and for other good, fair and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do agree as
follows, intending to be legally bound:

 

Section 1.                                          Establishment of Escrow Fund

 

(a)                                  Subject to the provisions of the Merger
Agreement, Parent hereby deposits with the Escrow Agent the amount of
$10,150,000 in immediately available funds (the “Cash Escrow Amount”) and a
certificate representing an aggregate of 452,558 shares of Parent Common Stock
(the “Escrow Shares”) (the Cash Escrow Amount and the Escrow Shares, together
with all interest, earnings, securities, cash dividends or other property
received and/or distributed with respect thereto or in exchange for all or any
portion thereof, are referred to herein as the “Escrow Fund”). The Escrow Fund
shall not be subject to any lien, attachment, trustee process or any other
judicial process of any creditor of any party hereto.

 

(b)                                 The Escrow Agent agrees to accept delivery
of the Escrow Fund, subject to the terms and conditions of this Agreement, and
to establish a separate account (each, a “Subaccount”) for each Seller. The Cash
Escrow Amount, the Escrow Shares and other property in the Escrow Fund will be
allocated to each Seller’s Subaccount in proportion to each Seller’s
Proportionate Share as set forth on Schedule 1 hereto. The Escrow Agent shall
maintain records showing each Seller’s Subaccount and shall adjust each such
Subaccount to reflect distributions from, and additions to, the property held
for each Seller in the Escrow Fund.

 

(c)                                  Any securities or other property
distributable in respect of or in exchange for any of the Escrow Shares, whether
by way of stock dividends, stock splits or otherwise, shall be delivered to the
Escrow Agent, and the Escrow Agent shall hold such securities, cash dividends or
other property in the Escrow Fund. Such securities shall be issued in the name
of the Escrow Agent and all such securities shall be considered part of the
Escrow Fund for purposes hereof; provided, however, the Escrow Agent shall
allocate all securities, cash dividends or other property to the Sellers’
Subaccounts based upon their respective Proportionate Share promptly after
receipt thereof.

 

(d)                                 The Owners’ Representative shall be entitled
to vote the Escrow Shares. Parent shall give the Owners’ Representative at least
as much notice of meetings of stockholders as it gives its

 

 

--------------------------------------------------------------------------------


 

stockholders generally. The Owners’ Representative shall have no obligation to
solicit consents or proxies from the Sellers for purposes of any such vote.

 

(e)                                  The interests of a Seller in the Escrow
Fund shall not be assignable or transferable, other than to members of such
Seller’s Family Group (as defined below) or by will or the laws of descent and
distribution or by operation of law. “Family Group” means an individual’s spouse
and lineal descendants, parents, grandparents and any family limited partnership
or trust or other fiduciary relationship solely for the benefit of such
individual and/or such individual’s spouse, parents, grandparents and/or lineal
descendants. Notice of any such permitted assignment or transfer by operation of
law shall be given to the Escrow Agent and the Parent, and no such assignment or
transfer shall be valid until such notice is given.

 

(f)                                    Each of Parent and the Sellers shall
furnish the Escrow Agent with a completed Form W-8 or Form W-9, as applicable.

 

Section 2.                                          Investments

 

(a)                                  The Escrow Agent shall invest the Escrow
Fund at, and pursuant to, the written direction of the Owners’ Representative in
Eligible Investments and shall not be responsible or liable for any loss
accruing from any investment made in accordance herewith for the purposes of
this Agreement. “Eligible Investments” shall mean (i) obligations issued or
guaranteed by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof); (ii) obligations (including certificates of deposit and
banker’s acceptances) of any domestic commercial bank having capital and surplus
in excess of $500,000,000; (iii) repurchase obligations for underlying
securities of the type described in clause (i); and/or (iv) shares of money
market funds at least 95% of the assets of which constitute obligations of the
type described in clause (i) above. No investment shall have a term of more than
90 days. Absent its timely receipt of such specific written investment
instruction from the Owners’ Representative, the Escrow Agent shall have no
obligation or duty to invest (or otherwise pay interest on) the Escrow Fund.

 

(b)                                 All earnings received from the investment of
the Escrow Fund shall be credited to, and shall become a part of, the Escrow
Fund (and any losses on such investments shall be debited to the Escrow Fund).
The earnings or losses with respect to the Escrow Fund shall be credited or
debited, as the case may be, to each Seller’s Subaccount in proportion to such
Seller’s Proportionate Share.

 

Section 3.                                          Administration and
Disbursement of Escrow Fund

 

The Escrow Agent shall release and disburse the Escrow Fund in accordance with
the provisions of this Section 3.

 

(a)                                  In the event Parent determines that it is
entitled to (i) indemnification under Section 7.3 of the Merger Agreement, as
limited by Section 9.1 of the Merger Agreement or (ii) the Merger Price
Shortfall and/or Excess Appraisal Costs pursuant to Section 1.12 of the Merger
Agreement, it shall give written notice of such claim (a “Claim Notice”) to the
Escrow Agent and the Owners’ Representative (and in the event of a
“Section 7.3(b) Claim” to the “Indemnifying Owner” as well). Each Claim Notice
shall state (i) the amount of claimed Damages, subject to the other provisions
of this Section 3(a), (ii) a brief description of the facts as are then
reasonably available which support such claim (a “Claim”), and (iii) whether
Parent claims to be entitled to (A) Merger Price Shortfall, (B) Excess Appraisal
Costs, (C) indemnification from all of the Sellers pursuant to Section 7.3(a) of
the Merger Agreement, and/or (D) indemnification from a particular Owner
pursuant to Section 7.3(b) of the Merger Agreement (a Claim pursuant to this
clause “D” being referred to as a “Section 7.3(b) Claim”), in which case such
Claim Notice shall identify such Owner. If the amount of claimed Damages is
liquidated, the Claim Notice shall so state and such amount shall be deemed the
“Claimed Amount” against the Escrow Fund. If the amount of claimed Damages is
not liquidated, the Claim Notice shall so state and shall include a good faith
estimate of the claimed Damages, in which case such estimated amount shall be
deemed the “Claimed Amount.” In such an event, a Claim shall be deemed asserted
against the Escrow Fund, but no transfer shall be

 

--------------------------------------------------------------------------------


 

made on account thereof until the amount of such Claim is liquidated. An Owner
who is the subject of a Section 7.3(b) Claim is referred to herein as an
“Indemnifying Owner.”  For the avoidance of doubt, the parties acknowledge and
agree that Parent may provide a Claim Notice with respect to a contingent Claim
relating to any of the matters set forth in Schedule 3.10 to the Merger
Agreement.

 

(b)                                 In the event that Parent delivers a Claim
Notice on or prior to April 2, 2007 to the Escrow Agent in accordance with
Section 3(a), the Escrow Agent shall not deliver to Parent or the Sellers any
amount claimed under a Claim Notice until the Escrow Agent has received (i) an
Acceptance Notice (as hereinafter defined), (ii) a written notice from, and
executed by, Parent and the Owners’ Representative (or in the event of a
Section 7.3(b) Claim, the Indemnifying Owner) to the Escrow Agent (a “Joint
Direction”), or (iii) a Final Determination (as hereinafter defined), directing
the Escrow Agent to make such delivery. An “Acceptance Notice” shall mean an
affidavit executed by the Owners’ Representative (or in the event of a
Section 7.3(b) Claim, the Indemnifying Owner) to Parent and the Escrow Agent
which indicates that the Owners’ Representative (or Indemnifying Owner, as
applicable) agrees that Parent is entitled to all or any portion of the Claimed
Amount (the “Agreed Amount”). If an Acceptance Notice is so received, the Escrow
Agent thereafter shall deliver the Agreed Amount to Parent, but shall not
deliver the remainder of the Claimed Amount except in accordance with either:
(x) a Joint Direction or (y) a Final Determination directing the Escrow Agent to
make such delivery.

 

(c)                                  For purposes of this Agreement, a “Final
Determination” shall mean a final judgment of a court of competent jurisdiction,
an administrative agency, or an arbitrator having the authority to determine the
amount, if any, of the Claimed Amount for which indemnification is sought
hereunder and the denial of, or expiration of all rights to, appeal related
thereto. In connection with a Final Determination, the Escrow Agent shall be
entitled to receive and shall be fully protected in acting upon an opinion of
counsel of its own choosing to the effect that such Final Determination is final
and nonappealable and such court, agency, or arbitrator has competent
jurisdiction and the authority to determine the amount if any, to be delivered
to Parent and/or the Sellers.

 

(d)                                 Any release of all or any portion of the
Escrow Fund to Parent pursuant to the terms hereof shall be in accordance with
the following ratio: 58% of value in cash and 42% of value in Escrow Shares (the
“Merger Price Ratio”). For purposes of this Agreement, the value of all cash or
cash equivalents held in the Escrow Fund shall be the stated amount thereof, and
the value of each Escrow Share held in the Escrow Fund shall be $16.241 per
share, subject to appropriate adjustment for stock dividends, stock splits,
reclassifications and other similar events affecting Parent Common Stock.

 

(e)                                  Each Seller’s Subaccount shall be reduced
by the amount of such Seller’s several liability for disbursements to Parent for
(i) Claims made pursuant to Section 7.3(a) of the Merger Agreement, or (ii) the
aggregate Merger Shortfall and Excess Appraisal Costs, in accordance with such
Seller’s Proportionate Share. Cash and Escrow Shares in the amount of such
Seller’s several liability shall be reduced from such Seller’s Subaccount in
proportion to the Merger Price Ratio.

 

(f)                                    Each Indemnifying Owner’s Subaccount
shall be reduced by the amount disbursed to Parent for Section 7.3(b) Claims
made against such Indemnifying Owner. Cash and Escrow Shares in the amount of
any such liability shall be reduced from such Indemnifying Owner’s Subaccount in
proportion to the Merger Price Ratio.

 

(g)                                 Provided that Parent has not delivered a
Claim Notice in accordance Section 3(a) on or prior to the close of business of
the Escrow Agent on April 2, 2007 (the “Escrow Release Date”), the Owners’
Representative shall deliver to the Escrow Agent and Parent written notice of
such fact and the Escrow Agent shall deliver to the Sellers the entire amount of
the Escrow Fund remaining in each Seller’s Subaccount within five (5) business
days of the Escrow Release Date. If on or prior to the Escrow Release Date,
Parent has delivered one or more Claim Notices in accordance with Section 3(a),
then within five (5) business days of the Escrow Release Date, Escrow Agent
shall deliver to the Sellers the amount of the Escrow Fund remaining in each
Seller’s Subaccount that exceeds the aggregate amount by which such Seller’s
Subaccount would be reduced, in accordance with Sections 3(e) and 3(f), if such
Claims were ultimately determined in favor of Parent.

 

--------------------------------------------------------------------------------


 

(h)                                 Any cash disbursements to be made by the
Escrow Agent to the Sellers pursuant to this Section 3 shall be made by check of
the Escrow Agent payable in United States currency and shall be delivered by
certified mail or overnight courier to the party entitled thereto in accordance
with Section 9, and any cash disbursements to be made by the Escrow Agent to
Parent pursuant to this Section 3 shall be made by wire transfer of immediately
available funds to the account or accounts designated by Parent. Any
disbursement of Escrow Shares to be made by the Escrow Agent pursuant to this
Section 3 shall be made by delivering stock certificates by certified mail or
overnight courier to the party entitled thereto in accordance with Section 9. No
fractional Escrow Shares shall be distributed to the Sellers pursuant to this
Agreement. Instead, the Parent shall redeem such Escrow Shares for an amount
equal to their value (determined in accordance with Section 3(d)), and the
Escrow Agent shall distribute cash in lieu thereof. The Parent will cooperate
with the Escrow Agent and will make available certificates for Escrow Shares in
such denominations and in such names as may be required to effectuate any
distributions hereunder.

 

(i)                                     Notwithstanding any other provision of
this Agreement, the Escrow Agent shall have no duty to release any of the Escrow
Fund sooner than five (5) business days after satisfaction of all conditions
precedent to the release.

 

Section 4.                                          Concerning the Escrow Agent

 

Notwithstanding any provision contained herein to the contrary, the Escrow
Agent, including its officers, directors, employees and agents, shall:

 

(a)                                  not be liable for any action taken or
omitted under this Agreement so long as it shall have acted in good faith and
without gross negligence;

 

(b)                                 have no responsibility to inquire into or
determine the genuineness, authenticity, or sufficiency of any securities,
checks, or other documents or instruments submitted to it in connection with its
duties hereunder;

 

(c)                                  be entitled to deem the signatories of any
documents or instruments submitted to it hereunder as being those purported to
be authorized to sign such documents or instruments on behalf of the parties
hereto, and shall be entitled to rely upon the genuineness of the signatures of
such signatories without inquiry and without requiring substantiating evidence
of any kind;

 

(d)                                 be entitled to refrain from taking any
action contemplated by this Agreement in the event that it becomes aware of any
disagreement between the parties hereto as to any facts or as to the happening
of any contemplated event precedent to such action;

 

(e)                                  have no responsibility or liability for any
diminution in value of any assets held hereunder which may result from any
investments or reinvestment made in accordance with any provision which may be
contained herein;

 

(f)                                    be entitled to compensation for its
services hereunder as per Schedule 2 attached hereto (which compensation is
payable upon execution of this Agreement), which is made a part hereof, and for
reimbursement of its reasonable out-of-pocket expenses including, but not by way
of limitation, the reasonable fees and costs of attorneys or agents which it
may find necessary to engage in performance of its duties hereunder, all of
which compensation and expenses shall be paid one-half by Parent and one-half
severally by the Sellers (but no portion of which compensation and expenses
shall be paid from the Escrow Fund);

 

(g)                                 be, and hereby is, indemnified and saved
harmless by Parent and the Sellers from all losses, liabilities, costs and
expenses, including reasonable attorney fees and expenses, which may be incurred
by it as a result of its acceptance of the Escrow Fund or arising from the
performance of its duties hereunder (which indemnification obligations shall be
borne one-half by Parent and one-half severally by the Sellers, but no portion
of which indemnification obligations shall be paid from the Escrow

 

--------------------------------------------------------------------------------


 

Fund), unless such losses, liabilities, costs and expenses shall have been
finally adjudicated to have resulted from the bad faith or gross negligence of
the Escrow Agent, and such indemnification shall survive its resignation or
removal, or the termination of this Agreement;

 

(h)                                 in the event that (i) any dispute shall
arise between the parties with respect to the disposition or disbursement of any
of the assets held hereunder, or (ii) the Escrow Agent shall be uncertain as to
how to proceed in a situation not explicitly addressed by the terms of this
Agreement whether because of conflicting demands by the other parties hereto or
otherwise, be permitted to interplead all of the assets held hereunder into a
court of competent jurisdiction, and thereafter be fully relieved from any and
all liability or obligation with respect to such interpleaded assets. The
parties hereto other than the Escrow Agent further agree to pursue any redress
or recourse in connection with such a dispute, without making the Escrow Agent a
party to same;

 

(i)                                     have only those duties as are
specifically provided herein, which shall be deemed purely ministerial in
nature, and shall under no circumstance be deemed a fiduciary for any of the
parties to this Agreement. The Escrow Agent shall neither be responsible for,
nor chargeable with, knowledge of the terms and conditions of any other
agreement, instrument or document between the other parties hereto, in
connection herewith. This Agreement sets forth all matters pertinent to the
escrow contemplated hereunder, and no additional obligations of the Escrow Agent
shall be inferred from the terms of this Agreement or any other agreement. IN NO
EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING,
BUT NOT LIMITED TO, LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION;

 

(j)                                     have the right, upon written notice to
the Owners’ Representative and Parent, but not the obligation, to consult with
counsel of choice and shall not be liable for action taken or omitted to be
taken by the Escrow Agent in accordance with the advice of such counsel; and

 

(k)                                  have the right, upon written notice to the
Owners’ Representative and Parent, to perform any of its duties hereunder
through agents, attorneys, custodians or nominees.

 

Any banking association or corporation into which the Escrow Agent may be merged
or converted or with which the Escrow Agent may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Escrow Agent shall be a party, or any banking association or corporation to
which all or substantially all of the corporate trust business of the Escrow
Agent shall be transferred, shall succeed to all the Escrow Agent’s rights,
obligations and immunities hereunder without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

Section 5.                                          Attachment of Escrow Fund;
Compliance with Legal Orders

 

In the event that any escrow property shall be attached, garnished or levied
upon by any court order, or the delivery thereof shall be stayed or enjoined by
an order of a court, or any order, judgment or decree shall be made or entered
by any court order affecting the property deposited under this Agreement, the
Escrow Agent is hereby expressly authorized, in its sole discretion, to obey and
comply with all writs, orders or decrees so entered or issued, which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction, and in the event that the Escrow Agent obeys or complies
with any such writ, order or decree it shall not be liable to any of the parties
hereto or to any other person, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

Section 6.                                          Tax Matters

 

(a)                                  Reporting of Income. The Escrow Agent shall
report to the Internal Revenue Service, as of each calendar year-end, and to the
Owners’ Representative all income earned from the investment of

 

--------------------------------------------------------------------------------


 

any sum held in the Escrow Fund, as and to the extent required under the
provisions of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (the “Code”).

 

(b)                                 Preparation and Filing of Tax Returns. The
Owners’ Representative is required to prepare and file (or cause to be prepared
and filed) any and all income or other tax returns applicable to the Escrow Fund
with the Internal Revenue Service and all required state and local departments
of revenue in all years income is earned in any particular tax year as and to
the extent required under the provisions of the Code, provided that, to the
extent income earned from investment is distributed to Parent, then Parent shall
prepare and file such tax returns.

 

(c)                                  Payment of Taxes. Any taxes payable on net
taxable income earned from the investment of any sums held in the Escrow Fund
shall be paid by the Sellers, as and to the extent required under the provisions
of the Code, provided that, to the extent such income earned from investment is
distributed to Parent, then Parent shall pay such taxes.

 

(d)                                 Unrelated Transactions. The Escrow Agent
shall have no responsibility for the preparation and/or filing of any tax or
information return with respect to any transaction, whether or not related to
the Agreement, that occurs outside the Escrow Fund.

 

Section 7.                                          Resignation or Removal of
Escrow Agent

 

The Escrow Agent may resign as such following the giving of thirty (30) days’
prior written notice to the other parties hereto. Similarly, the Escrow Agent
may be removed and replaced following the giving of thirty (30) days’ prior
written notice to the Escrow Agent by the other parties hereto. In either event,
the duties of the Escrow Agent shall terminate thirty (30) days after receipt of
such notice (or as of such earlier date as may be mutually agreeable); and the
Escrow Agent shall then deliver the balance of the moneys or assets then in its
possession to a successor escrow agent as shall be appointed by the other
parties hereto as evidenced by a written notice filed with the Escrow Agent.

 

If the other parties hereto have failed to appoint a successor prior to the
expiration of thirty (30) days following receipt of the notice of resignation or
removal, the Escrow Agent may appoint a successor or petition any court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon all of the parties hereto.

 

Section 8.                                          Termination

 

This Agreement shall terminate on the later of April 2, 2007, provided the
entire amount of the Escrow Fund has been distributed in accordance with the
terms of this Agreement, or, if applicable, the date of final resolution of all
Claims that are timely made.

 

Section 9.                                          Notices

 

Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and be given in person, by
facsimile transmission, courier delivery service or by mail, and shall become
effective (a) on delivery if given in person, (b) on the date of delivery if
sent by facsimile or by courier delivery service, or (c) two business days after
being deposited in the mails, with proper postage for first-class registered or
certified mail, prepaid. Within four business days of the receipt of any
correspondence from Parent or the Owners’ Representative, the Escrow Agent shall
provide a copy of such correspondence to the other party.

 

Notices shall be addressed as follows:

 

(i)                                     if to the Escrow Agent:

 

--------------------------------------------------------------------------------


 

American Stock Transfer & Trust Company

59 Maiden Lane

New York, New York 10038

Attention:  Herb Lemmer

Facsimile: (718) 331-1852

Ref:  Kanbay/Adjoined

 

(ii)                                  if to the Parent:

 

Kanbay International, Inc.

6400 Shafer Court, Suite 100
Rosemont, Illinois 60018
Attention:  Robert A. Williams, General Counsel
Facsimile:  (847) 384-4788

 

with a copy to:

 

Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention:  Leland E. Hutchinson and Matthew Bergmann
Facsimile:  (312) 558-5700

 

(iii)                               if to the Owners’ Representative or a
Seller:

 

Matthew Newton

Columbia Capital LLC
201 North Union Street
Suite 300
Alexandria, Virginia 22314
Facsimile:  (703) 519-5870

 

with a copy to:

 

Greenberg Traurig, LLP

2375 East Camelback Road

Suite 700

Phoenix, Arizona 85016

Attention: Bruce E. Macdonough, Esq.

Facsimile:  (602) 445-8618

 

(iv)                              if to an Indemnifying Owner, to the address of
such Indemnifying Owner as set forth on Schedule 1 hereto.

 

Section 10.                                   Governing Law, Counterparts

 

This Agreement shall be construed in accordance with the laws of the State of
New York. It may be executed in several counterparts, each one of which shall
constitute an original and all collectively shall constitute but one instrument.

 

Section 11.                                   Amendment, Modification or Waiver

 

This Agreement may be amended or modified and any term of this Agreement may be
waived if such amendment, modification or waiver is in writing and signed by all
parties.

 

--------------------------------------------------------------------------------


 

Section 12.                                   Assignments of Interests

 

No assignment of the interest of any of the parties hereto shall be binding upon
the Escrow Agent unless and until written evidence of such assignment in
form satisfactory to the Escrow Agent shall be filed with and accepted by the
Escrow Agent.

 

Section 13.                                   Identification

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When an
account is opened, we will ask for information that will allow us to identify
relevant parties.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

KANBAY INTERNATIONAL, INC.

 

 

 

 

By:

  /s/ Raymond Spencer

 

Name:

Raymond Spencer

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Matthew Newton

 

Matthew Newton, as Owners’ Representative

 

 

 

 

 

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

 

 

 

 

 

 

 

By:

  /s/ Herbert J. Lemmer

 

Name:

Herbert J. Lemmer

 

Title:

Vice-President

 

--------------------------------------------------------------------------------